DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The 35 U.S.C. 112, first paragraph rejection of Claim 21, of record on page 2 of the previous Action, is withdrawn.

2.	The 35 U.S.C. 102(b) rejection of Claims 1 and 5 – 9 as being anticipated by Steadman (U.S. Patent No. 4,736,418), of record on page 2 of the previous Action, is withdrawn.

3. 	The 35 U.S.C. 103(a) rejection of Claims 2 – 3 and 21 – 22 as being unpatentable over Steadman (U.S. Patent No. 4,736,418), of record on page 2 of the previous Action, is withdrawn.

NEW REJECTIONS
Claim Rejections – 35 USC § 102
4.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

5.        Claims 1 and 5 – 9 are rejected under 35 U.S.C. 102(b) as being anticipated by Englebert et al (U.S. Patent No. 4,741,941). 
With regard to Claim 1, Englebert et al disclose a cover comprising a fabric (column 1, lines 5 – 10); the fabric comprises a plurality of perforations that are apertures (column 9, lines 40 – 43) that are through holes and that therefore extend from a first surface to a second surface, and that extend at non – right angles between the first and second surfaces, as shown in Figure 
With regard to Claim 5, as shown in Figure 15, the fabric comprises multiple rows of perforations. An opening in the sidewall is therefore also disclosed which is an additional perforation.
With regard to Claims 6 – 7, a third fabric portion is therefore disclosed, having a plurality of perforations, configured to cover the absorbent and having a greater light transmission than the second fabric portion because it comprises perforations. The claimed aspect of ‘a light source in the electronic device’ is directed to an intended use limitation. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention and the preamble merely states the  intended use or purpose of the invention, rather than any 
With regard to Claim 8, because the first fabric portion comprises perforations, the first fabric portion provides less obstruction of sound waves than, and therefore has greater acoustic transmission than, the second fabric portion.
With regard to Claim 9, the first fabric portion has a lower density than the second fabric portion, because the perforations constitute an area in which there is an absence of fabric.	

Claim Rejections – 35 USC § 103
6.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.       Claims 21 – 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Englebert et al (U.S. Patent No. 4,741,941). 
With regard to Claim 21, Englebert et al disclose a fabric as discussed above. Englebert et al do not explicitly disclose a second fabric portion that surrounds a first fabric portion. However, a second fabric portion that surrounds a first fabric portion is shown in Figure 15, because the perforations are spaced apart and because a fabric portion with no perforations surrounds the perforations. It would have been obvious for one of ordinary skill in the art to provide for a second fabric portion that surrounds a first fabric portion, as a second fabric portion that surrounds a first fabric portion is shown in Figure 1.




ANSWERS TO APPLICANTS ARGUMENTS
8.	Applicant’s arguments regarding the rejection of the previous Action have been considered and have been found to be persuasive. The rejections are therefore withdrawn. The new rejections above are directed to amended  Claims 1, 5 – 9 and 21 – 22.

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782